Citation Nr: 9910117	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-10 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disorder.



WITNESSES AT HEARING ON APPEAL

Appellant and FAL



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran had recognized service from September 1941 to 
July 1942, and from April to November 1945.  He was held as a 
Prisoner-of-War (POW) from April to July 1942.

Service connection for a left eye disorder was originally 
denied by an April 1973 rating decision.  The Board of 
Veterans' Appeals (Board) subsequently found that the veteran 
had not submitted new and material evidence sufficient to 
reopen this claim in decisions issued in July 1984 and March 
1992.

This matter is before the Board on appeal from a February 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which found 
that new and material evidence had not been presented to 
reopen the veteran's claim.

A personal hearing before the RO was accorded to the veteran 
in July 1998, a transcript of which is of record.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a left eye 
disorder has been denied because the left eye disorder first 
clinically noted 30 years after the time of the in-service 
left eye injury was not shown to be related to such injury.

2.  The evidence submitted to reopen the veteran's claim 
includes the veteran's own statements, a supporting lay 
statement, and medical records, some of which were already of 
record, showing treatment for a current left eye disorder.

3.  The evidence submitted by the veteran to reopen his claim 
of service connection for a left eye disorder is either 
cumulative of the evidence already of record, or is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1992 Board decision finding that the veteran 
had not submitted new and material evidence to reopen his 
claim of service connection for a left eye disorder is final.  
38 U.S.C. 4005(c) (1988) (38 U.S.C.A. § 7105 (West 1991)); 
38 C.F.R. § 19.192(1991) (38 C.F.R. § 20.1103 (1998)).

2.  New and material evidence to reopen the veteran's claim 
for a left eye disorder has not been submitted; the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection for a left eye disorder was 
originally denied by an April 1973 rating decision.  At the 
time of this decision, the following evidence was of record:

(1)  The veteran's service records.  No enlistment or 
discharge examination was on file, if conducted.  However, in 
a November 1945 Affidavit for Philippine Army Personnel, the 
veteran reported that he sustained no wounds or illnesses 
during his period of recognized service other than malaria in 
August 1942.

(2)  A statement from the veteran dated in August 1972, as 
well as a VA Form 21-526, Application for Compensation or 
Pension, dated in September 1972.  In both of these documents 
the veteran reported that his left eye was injured by 
splinters from shrapnel on the afternoon of "April 6, 
1942," at Bataan.  Also, he asserted that his left eye was 
never treated while he was held as a POW.  

(3)  A statement from Dr. LLL, dated in August 1972, which 
noted the presence of a pale optic disc in the left eye.  
Also, there was a greenish, fold-like detachment at the 
"supero-temporal" posterior of the retina.  Dr. LLL's 
overall diagnoses was partial retinal detachment of the left 
eye, and optic atrophy of the left eye.

(4) A statement from Dr. RLU, dated in October 1972.  Dr. RLU 
certified that the veteran was blind in his left eye 
secondary to complete retinal detachment and vitreous 
hemorrhage.

In the April 1973 rating decision, the RO concluded that in 
the absence of official records of treatment or diagnosis of 
left eye injury during the veteran's service, there was no 
basis for the grant of service connection for this 
disability.  Therefore, the claim was denied.

Following the April 1973 rating decision, the veteran 
submitted a new statement from Dr. RLU, dated in March 1973.  
Dr. RLU certified that the veteran was blind in the left eye 
(with no light perception) secondary to retinal detachment 
and vitreous "turbidity" with cataract.  By correspondence 
dated in June 1973, the RO informed the veteran that no new 
facts or findings had been presented which could serve to 
reopen his claim.  Additionally, the RO informed him that 
medical evidence showing his present condition had no value 
in establishing service connection in that it would not prove 
that his disability was incurred in or aggravated by his 
military service.

The veteran sought to reopen his claim in June 1982.  The 
Board subsequently determined that new and material evidence 
had not been presented to reopen the claim in a July 1984 
decision.  At the time of the July 1984 decision, the 
following evidence was of record:

(1)  A VA Form 21-526, dated in June 1982.  The veteran 
reiterated that he sustained a left eye injury from splinters 
of a "Japanese bomb" on "April 5, 1942."  Further, he 
stated that the injury was treated right afterwards by a 
medical corpsman.

(2) An Affidavit from Col. FGR, dated in August 1972.  Col. 
FGR asserted that he knew the veteran during his period of 
recognized duty, and that the veteran was injured in his left 
eye in the line of duty by splinters of a Japanese bomb on 
April 5, 1942.

(3)  An eye chart from Dr. JPN dated in June 1983.  In regard 
to the history of the veteran's left eye problems, it was 
noted that it happened in "1942 during the war when flying 
particles struck the [left] eye after a Japanese bomb 
exploded near [the veteran]."  Dr. JPN diagnosed traumatic 
cataract.

(4)  A VA Form 10-0048, Former POW Medical History, dated in 
December 1983.  The veteran reported that his left eye was 
injured by a "Japanese entrenching tool."  He also stated 
that he experienced poor night vision, partial blindness, and 
eye ulcers.

(5)  Report of a VA examination conducted in December 1983.  
The examination report noted the veteran's account of his 
purported in-service left eye injuries.  Among other things, 
the VA examiner found a complicated cataract of the left eye.  
No opinion was made which related the veteran's left eye 
problems to his period of recognized service.

In the July 1984 decision, the Board noted that the veteran's 
service medical records had not been located, but that in his 
November 1945 Affidavit of Service he indicated that he 
incurred malaria while a POW in 1942.  The Board also noted 
that the veteran was diagnosed with optic atrophy of the left 
eye in 1972, but that this condition was not shown on the 
more recent VA examination.  It was further noted that this 
examination showed bilateral cataracts, among other things.  
The Board concluded that any eye injury the veteran 
experienced during service resolved without residual 
disability, and that the veteran's cataracts were not present 
during service.  Further, the Board found that since 
residuals of malnutrition with optic atrophy were not 
incurred in or aggravated by recognized service, and could 
not be presumed to have been service incurred.

The veteran again sought to reopen his claim of service 
connection for a left eye disorder in August 1990.  In a 
March 1992 decision, the Board again found that new and 
material evidence had not been submitted to reopen the claim.  
At the time of the March 1992 decision, the following 
evidence was of record:

(1)  A Certificate of Ophthalmological Examination, dated in 
October 1984, from the De Ocampo Eye Clinic.  With respect to 
the left eye, this Certificate stated that "fundus copy" 
had no view due to lens opacity; with old retinal detachment.  
Diagnoses included left phthisis bulbi.

(2)  A statement from Dr. JNL dated in August 1990.  Dr. JNL 
reported that the veteran had no light perception in his left 
eye, and diagnosed phthisis bulbi of the left eye.

(3)  A VA Psychosocial Survey of POW Veteran, dated in 
October 1990.  This Survey noted that the veteran reported 
that he had a blurred left eye during his POW period.  He 
also reported that he gave up farming in 1970 since his left 
eye had become totally blind.  Additionally, he stated that a 
medical checkup by Dr. JNL showed "no light perception and 
projection, left eye."

(4)  Report of a VA examination conducted in September 1990.  
Among other things, the VA examiner found exotropia and 
hypermature cataract of the left eye.  No opinion was made 
which related the veteran's left eye problems to his period 
of recognized service.

In the March 1992 decision, the Board found that the 
additional evidence submitted since the July 1984 denial did 
not alter the evidentiary basis upon which that decision was 
predicated.  The Board summarized the evidence that was of 
record at the time of the previous decision, including the 
veteran's November 1945 Affidavit.  The Board concluded that, 
in view of the facts that the veteran denied any in-service 
injuries at service separation and that a traumatic cataract 
was first identified more than 35 years after the veteran 
left service, any in-service eye trauma resolved without 
producing residual impairment and that a traumatic cataract 
was of post-service onset.  With respect to the veteran's 
claim to reopen, the Board found that the evidence submitted 
was essentially cumulative of the evidence of record at the 
time of the prior denial.  Specifically, the Board found that 
the evidence previously of record showed only that ratable 
eye disorders were first objectively demonstrated long after 
the veteran had completed service, and that the new evidence 
showed nothing more.

The veteran initiated his current request to reopen in May 
1996.  At that time he submitted a statement wherein he 
reported, among other things, that his eyesight was getting 
worse.

On file is a July 1996 VA examination for diseases of the 
heart.  No pertinent findings were made regarding the 
veteran's left eye.

In support of his claim to reopen the veteran submitted 
duplicate copies of the August 1972 affidavit from Col. FGR, 
the October 1984 Certificate of Ophthalmological Examination 
from the De Ocampo Eye Clinic, and the August 1990 statement 
from Dr. JNL.

Also submitted were statements from Dr. RLU, dated in October 
1991 and March 1997.  In the October 1991 statement, Dr. RLU 
reported that the veteran was under his care for complete 
blindness in the left eye "secondary to retinal detachment 
since 1946."  (emphasis added).  In the March 1997 
statement, Dr. RLU reported that the veteran had recently 
undergone surgery in the right eye, and that the veteran had 
no light perception in the left eye.  Further, he stated that 
the veteran was legally blind in the left eye.

In a February 1998 rating decision, the RO determined that 
the veteran had not submitted new and material evidence 
adequate to reopen the claim for service connection for a 
left eye injury.  The RO noted that with the exception of Dr. 
RLU's statements, the evidence was duplicative of that 
already on file.  With respect to Dr. RLU's statement that 
the veteran had retinal eye detachment in 1946, the RO 
determined that this was merely a historical report with no 
actual treatment record of the purported injury.  Therefore, 
the RO concluded that this report was not new and material 
either.

Following the RO's decision, the veteran perfected a timely 
appeal to the Board on the issue of whether new and material 
evidence had been submitted to reopen his claim of 
entitlement to service connection for a left eye disorder.  

In conjunction with his appeal, the veteran had a personal 
hearing before the RO in July 1998.  At this hearing, the 
veteran testified that he sustained a left eye injury on 
April 5, 1942, when a tiny particle from a shell fragment 
entered his left eye.  He testified that he was not treated 
at the time of the original injury because no army hospital 
was available at that time.  Further, he testified that while 
his left eye was treated immediately after he was discharged 
from service, he did not think there were any treatment 
records he could submit because the private doctors who 
treated the condition were all deceased.  

The veteran's account of his in-service injury was confirmed 
by FAL, both at the personal hearing and by his February 1998 
affidavit.  In his affidavit, FAL reported that he had served 
with the veteran during the Bataan campaign, and that he knew 
the veteran was injured in the left eye by splinters from a 
Japanese bomb.  Also, FAL stated that this injury occurred on 
April 5, 1942, and that it occurred in the line of duty.  FAL 
further stated that he was the one who helped and assisted 
the veteran with Col. FGR.

In a December 1998 Supplemental Statement of the Case, the RO 
confirmed and continued the prior denial of the veteran's 
claim to reopen.  The RO found that the lay statements 
presented at the personal hearing were merely based upon 
memory, and were not properly substantiated by official 
records of treatment.  Further, the RO noted that the veteran 
admitted that he was not treated for his claimed left eye 
injury at that time as there was no army hospital.  Hence, 
the RO found that the lay evidence was cumulative of the 
other evidence on record and was not relevant and probative 
of the issue at hand.  Moreover, the RO found that without 
competent medical evidence showing a relationship between the 
veteran's current disability and service, the essential 
elements of the last final disallowance of the claim had not 
been rebutted.  Therefore, in the absence of new and material 
evidence, the claim was not reopened.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit, in Hodge v. 
West, 115 F.3d 1356 (Fed. Cir. 1998), indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 115 F.3d at 1363.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis.  The veteran's claim of service connection for a 
left eye disorder, as well as his subsequent attempts to 
reopen, were denied because there were no medical treatment 
records for a left eye disorder until almost thirty years 
after the time of the purported in-service injury.  In its 
decision of March 1992, the Board concluded, for the reasons 
stated above, that any in-service eye trauma resolved without 
producing residual impairment and that a left eye disorder 
first shown decades thereafter was of post-service onset.

In the instant case, the Board finds that August 1972 
affidavit from Col. FGR, the October 1984 Certificate of 
Ophthalmological Examination from the De Ocampo Eye Clinic, 
and the August 1990 statement from Dr. JNL, are clearly not 
"new" in that they were on record at the time of the prior 
denials.

The veteran's statements regarding his purported in-service 
eye injury, including his July 1998 hearing testimony, are 
not "new" in that they are cumulative of the statements he 
made at the time of the prior decisions.

The February 1998 affidavit from FAL is "new," to the 
extent that it was not on record at the time of the prior 
denials.  However, the affidavit is not "new," to the 
extent that it is cumulative of the August 1972 affidavit of 
Col. FGR.  Significantly, however, the affidavit and 
testimony of FAL is essentially immaterial inasmuch as it 
simply tends to support the veteran's account of an in-
service left eye injury, a fact which has already been 
conceded.  The Board, in its March 1992 decision, continued 
the denial of the veteran's claim on the grounds any in-
service eye trauma resolved without producing residual 
impairment and was unrelated to a chronic left eye disorder 
clinically identified in 1972, 30 years after the 1942 in-
service left eye injury.

The October 1991 and March 1997 statements from Dr. RLU are 
both "new" to the extent that they were not of record at 
the time of the previous decisions.  However, these 
statements are not "new" to the extent they only show that 
the veteran has a current left eye disorder.  There were 
medical records showing that the veteran had a left eye 
disorder at the time of the previous decisions.

The Board acknowledges that Dr. RLU's October 1991 statement 
reported that the veteran's left eye disorder was "secondary 
to retinal detachment since 1946."  However, the Board finds 
that this statement does not contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability in that this statement does not indicate 
the cause of the purported retinal detachment.  See Hodge at 
1363.  Moreover, Dr. RLU's statement actually relates the 
veteran's current left eye disorder to the veteran's post-
service period.  As stated above, the veteran had recognized 
service from September 1941 to July 1942, and from April to 
November 1945.  Retinal detachment is not a condition 
entitled to presumptive service-connection, even taking into 
consideration the veteran's POW status.  See 38 C.F.R. 
§ 3.309.

As no competent medical evidence relating the veteran's left 
eye injury to service has been presented, the Board finds 
that the evidence submitted to reopen the claim is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted to reopen 
claim of entitlement to service connection for a left eye 
disorder, the benefit sought on appeal is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

